Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1-10 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of the combined 3GPP standards documents TS23.502,  TS23.501 and S2-177794.was demonstrated to have taught or suggested several of the features found in independent claims 1 and 6. (See previous office action mailed 12/09/2020).
 However, the prior art of record, either alone or in combination, fails to teach the following features, when taken in context of the entire claim, found in amended independent claim 1 and similarly for independent claim 13 and summarized below.
A second Access and Mobility Management Function (AMF) receives a registration request message from a User Equipment (UE), the registration request message including a first 5G-Globally Unique Temporary Identifier (5G-GUTI) allocated by a first AMF, and the first 5G-GUTI includes identification (ID) information of the first AMF serving the non-3GPP access of the UE. The second AMF transmits a message related to a registration acceptance to the UE, the message including a second 5G-GUTI. The second 5G-GUTI is related to the second AMF serving both of the non-3GPP access and the 3GPP access of the UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643